Order filed September 13, 2012.




                                           In The

                       Fourteenth Court of Appeals
                                      ____________

                                   NO. 14-12-00301-CV
                                     ____________

                             JAMES E. SIMONS, Appellant

                                             V.

                         MONTSERRAT MONROY, Appellee


                        On Appeal from the 308th District Court
                                Harris County, Texas
                          Trial Court Cause No. 2009-55484


                                         ORDER

       Appellant’s brief was filed August 17, 2012. This court has determined that
appellant has not properly presented this cause in his brief by failing to substantially
comply with Rule 38 of the Texas Rules of Appellate Procedure. In particular, appellant
has failed to provide a clear and concise argument for each contention made with
appropriate citations to the record and to authority. Tex. R. App. P. 38.1(g), (i).

       Accordingly, we STRIKE appellant’s brief filed August 17, 2012. Pursuant to
Rule 38.9(b), we order appellant to file an amended brief on or before October 11, 2012.
If appellant fails to file an amended brief on or before October 11, 2012, as ordered
herein, the appeal will be dismissed for want of prosecution. See Tex. R. App. P. 42.3(b).



                                     PER CURIAM




                                            2